CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 1 of 25




                EXHIBIT A
          CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 2 of 25


 Invoice                                                                                                HI sif«
                                                                                                      imms




                                                                                                   BRIGHT
                                                                                                   VANGUARD       ULC

 From                                                  Invoice No.
                                                       GREEN SHEET
 Bright Vanguard LLC
 8000 Ih lowest#614                                    Date
 San Antonio, tx, 78230                                Jun28 2021
 United States
                                                       Invoice Due
 To
                                                       Jun28 2021
 GREEN SHEET MARKETING LLC
 1600 ATKINSON ROAD SUITE 200
 LAWRENCEVILLE, GA, 30043
 United States



Description                                                                  Quantity       Rate             Amount

HPE DL380 Gen10 intel Xeon-Gold 6242 {2.8GHz/16-                                    6   33765.92       USD 202595.52
core/150W) Processor Kit
16x HPE 16GB (16x16GB) Dual RankxS DDR4-2933
CAS-21-21-21 Registered Smart Memory Kit
HP 3.84TB 6G SATA Read lntensive-3 SFF 2.5-in SC 3yr
Wty Solid State Drive
HPE DL38X GenlO Universal Media Bay Kit
Use On-Board Basic SATA RAID (0,1,10)
HPE 96W Smart Storage Battery (up to 20 Devices) with
145mm Cable Kit
HPE Ethernet 1Gb 4-port 366FLR (RJ45) Adapter


Microsoft Windows Server 2019 (16-Core) Datacentre                                 6     4899.70        USD 29398.20
ROK English Software


Innovation Data Center Rack 48U X42''D X 30''W                                     2     8897.43        USD 17794.86


io Safe 1019+NAS 90 TB external Disaster Proof Drive                               5    19854.93        USD 99274.65
Fire Protection

Up to 1550 ° F, 30 minutes per ASTM E-119

Water Protection

IP68: Fuily submersed, fresh or salt water, 10 foot depth,
72 hours

Theft Protection

Metal Kensington Lock Slot, optional Floor Mount Kit


Battery backup with firewall and surge protection                                        4415.29        USD 17661.16


SALES TAX                                                                               22003.46        USD 22003.46


                                                                     Sub Total                            388,727.85


                                                                     Total                            USD 388,727.85
        CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 3 of 25



                                        Paid to Date                       USD 0.00




Invoice Note


Send ali payments to:
SECURiTY SERVICE FEDERAL CREDIT UNION
ROUTING!
ACCT:|




Email: craig@brightvanguard.net

                                                                  Powered by

                                                                  inpmc
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 4 of 25




                EXHIBIT B
                        CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 5 of 25
PocuSigp envelope ID: 4D405E79-801D-405B-8C70-0D370211F5A8

       Itct            Now port of
                       The Huntington National Bank                                                             Installment Payment Agreement
   “IPA”: Installment Payment Agreement Number 001-0844953-S00 dated June 29.2021
    ‘Debtor”: Green Sheet Marketine, LLC, 1600 Atkinson Road Northwest, Suite 200, Lawrenceville, GA 30043
   Fax:                                        E-mail: marlonsCfljeottadreamBreen.com
   “Creditor”: The HunUneton National Bank, 11100 Wayzata Blvd, Suite 801, Minnetonka, MN 5S30S
   Fax:(800) 844-3577                                         E-mail: TCFCSCustomerServlce@tcfbank.com
   SUMMARY OF TERM AND PAYMENTS:
      Funding            Financed Amount    Number of Payments             Payment Amount           Document Fee                                 Advance Payment(s)

                              $388,727.85                     60                     $7,633.13                       $150.00                             N/A

                                                                                                                                          For Number of Month(s) :
                                                                                                                                                 . N/A .
     Software,.Fees, Costs and Equipment: HPE DL380 Gen 10 Intel server, storage, software, water              Location: 1600 Atkinson Rpad Nprtbwest, Suite 200,
      Sc lire protection with any and all accessories and attachments as listed on Bright Vanguard             Lawrenceville, GA 30043
     LLiC Invoice IVo. GREEN SHEET dated 28June-2021
   1, Financing. Debtor has requested that Creditor provide financing to enable             to Creditor, including without limitation all obligations under this EPA, Debtor
  petitor to purchase or acquire a license in the Software, Fees and Costs described        hereby grants to Creditor a security interest in all of Debtor's right, title and
  atioye antl/or on any exhibit hereto (together, the "Software") and to purchase the       interest in the Equipment and Software, including without limitation its
  B4qipment described above or on any exhibit hereto (the "Equipment"). Upon                license(s) and rights to use the Software, together with the license agreement and
 Creditor’s,acceptance and execution of this EPA, receipt of any amounts due               any related service agreement and all rights thereunder,, alT upgrades,
  upon signing of this IPA, receipt of other documentation required by Creditor,            modifications, improvements, releases and versions related to the Software, and
 cpnfifmatioh that the Software and Equipment has been accepted by Debtor and              all proceeds of all of the foregoing (together, the "Cqliateral"). Debtor authorizes
  no material adverse change in Debtor's condition or business. Creditor will pay           Creditor to file such financing statements, and take such other actions, as
  the financed Amount, as adjusted in accordance with Section 2 below, directly            Creditor deems appropriate to perfect and protect such security interest.
 to the Software and Equipment vendor(s) on the terms and conditions set forth             4. Representations and Warranties. Debtor represents and warrants that (a) it
 befein, Debtor authorizes Creditor to complete the Funding Date set forth above           has obtained and holds a valid and effective license for the Software and such
 based on the , date of actual funding to the vendor(s) and to make necessary               license will not expire or terminate prior to the final Payment due under this EPA;
 corrections to any license numbers or other identification of the Software and            (b) each Software vendor is either the licensor of the Software or an authorized
 ^uipment when hnown.                                                                      distributor of the licensor(s); (c) Debtor has not received or been promised any
 ?• Payments. In consideration of the financing provided by Creditor, Debtor               rebates, credits, refunds or other compensation, in cash or in kind, with respect to
 sbfll pay to Creditor, the Financed Amount, together with interest thereon by             the Collateral except as disclosed on the invoice(s) provided to. Creditor; (d)
 Ky.'^8,.5ftfib..i9f.fbs,fpllowjug y^hen specified: (a) the amount of any Advance          Debtor's execution, delivery and perfqtuiance.of thi.s,IPA,.}yill,,nqt violate or
 Payrqqpt(s)3ap,d,apy.IJqeyuuent,Jee set forth above, due and payable on the date          create a default:Un^er.any law, regulatiqu, prdei:,, agre.eaueut qr.cljpil^!' doQument
 ^qb!8rv.4e)iy.«fSjilhiSjI?A..,IS,.Q;?ditor, and (b) consecutive monthly installments      binding on Debtor , or its property; ,(e) tbis .ljp/^ .ha,S:.,b,e,eu .4uiy,riautbqfTzed,
 q^cbipqual tp,,tbe,P,ay!pent Ampunt set forth above for the Number of Payments            executed, and .delivered, by ,Debtpr;,.(,f).,DebEor's,,sigqatqiy,,qf;,tbisKlPA,has ,the
 letfprtb abpy.ejesitjiemumber pf Advance Payments made upon delivery of this              authority to bind Debtor to this IPA; (gj the Collateral will be used soieiy for
 5P.f).j;i^itbiSUob,qdnS?pm.iy®. mppthly Payments beginning on the date that is one        business purposes, and no), for. agricultural,, pefspnal,!ifsillily.)or;.,bPdSphold
 tpofl^ aft;^;.,the„:pUPdiDg Date .and then on the same day of each calendar month         purposes; (h) tbp,Collateral..shall at,all dw®? b,®,iocst?,di.?fiibS            .set forth
 tbgr.paftai!:iyu:fppa8y,feaspu, Jhe final amount that Creditor finances (all amounts      above which Lgcatipn is pymed or .leased.byilJebtpr;; (j), all,fin,aiic.i.al .statements
 Qrqdit9r,pays,.iji,,cpt|nectiqp \yi^ the purchase, delivery and installation of the       that Debtor has delivered.to. Creditor fairly ,pre5ent>.%e ,finanQiei,;fiqndition qf
                                   mcluding any trade-up and buy out amounts, and any      Debtor as of the date thereof and.;the,.,residts.qf.DebtOEi?^.„operati.pps and. cash
 g^er amgputs,gpahfi®4, .ifl.®lp.ding any financed taxes, and before application of flows for the periods thep,,qnded,.,all in,.accordanpe yejth.,genej'aiiy accepted
 any, sj^s,idies ^pr, ljk£,;,ampupts) is more or less than the Financed Amount set         accounting principles cpnsistentlyapplied;,.(j),.,at.,th®,itime ,Creditor, pays the
 fpi;ttj',^bpyp,,,,(y(id,C^.,is,.based on an estimate), the Payment Amount will be         Software and Equipment vend6r(s) the. Financed Amount,,the,,Spftware. arid
 gdju,5,t^,.,tp,prpvi,4s              fbe same yield it would have obtained if the final  Equipment shall have been delivered, to the_locatipn, and,.D®ii?9!'                  have
 aipb,ucd,^anced,lw4 fepSP, ®9ua.l,i° die Financed Amount set forth above. Debtor          irrevocably accepted the Collateral for all .purposes under ilds jPA; ,and (k) if
 Igrpe® .-iitefidtis,IfA,will'be amended to reflect the adjusted Financed Amount           Debtor is a legal entity. Debtor shall not allpvy.any Bloplfed Person(s) to have an
 aqd.Psyqiepi AfflopnJivapd^lbp adjusted Advance Payment(s), if applicable, by (i)         ownership interest ip or control of Debtor,.. "B|pcked,!P®rspn",pjegns apy .person
 ypigpp,pq(ice„&pp(Creditpjr to. Debtor for adjustments of 10% or less; or (ii)            or entity (A) that -, is oQw PE, at any time, pp„a, tisA, of Spepialiy,, Designated
 signeS'Amendment. if any amount payable hereunder is not paid within ten (10)            Nationals issued by the Office of Foreign Assets Control ("OFAC") of the
days of its due date. Creditor may impose a late fee of up to 10% of the amount            United States Department of the Treasury or any sectoral sanctions identification
of .th,e=,p.aat; du,e„paypient,.,and..may, in addition, charge interest on the unpaid     list; (B) whose property or interests in property are blocked by OFAC or who is
amount at eighteen percent (18%) per annum or, if less, the maximum rate                  subject to sanctions imposed by law, including any executive order of any branch
permitted by applicable law. Creditor may apply payments hereunder to Debtor’s            or department of the United States government, or (C) otherwise designated by
obligations hereunder in such order as it deems appropriate. Debtor may from              the United States or any regulator having jurisdiction or regulatory oversight
time to time make telephonic requests for, and hereby authorizes. Creditor or its         over Creditor, to be a person with whom Creditor is not permitted to extend
agents to make and draw checks or drafts on a checking account to be designated           credit to or with regard to whom, a debtor-creditor relationship may result in
by Debtor, payable to Creditor or order, to pay amounts due hereunder, plus               penalties against Creditor or limitations on Creditor's ability to enforce a
Creditor’s standard per item fee for making and drawing such check or draft.              transaction.
Creditor may rely on such request made by any person it believes has authority            5. Covenants. Unless expressly included in the description of Software or
to make such request on behalf of Debtor. Debtor will pay Creditor a fee, in an           Equipment set forth above or on any attached Exhibit and paid by Creditor on the
amount detennined by Creditor, not to exceed the maximum amount from time                 Funding Date, Debtor shall be responsible for all costs of delivery, installation,
to time permitted by applicable law, on demand for any check or automatic                 operation, service and maintenance of the Collateral and Creditor shall have no
payment request returned due to insufficient funds or stop payment. This IPA              obligation to pay any such amounts whether now or hereafter owing. Debtor
shall be construed so that interest, the applicable interest rate, fees and other         shall maintain the Collateral in good repair, condition and working order,
charges shall not exceed the maximum time price differential, rate, interest or           maintain the Software license(s) for the term of this EPA and comply with all
amount allowed by applicable law, and any excess payment will be applied first            terms and conditions of the license agreement(s). Upon Creditor's request.
to prepay principal hereunder and then as a refund to Debtor. If Debtor is an             Debtor shall deliver to Creditor a tme and correct copy of its complete agreement
individual and the Financed Amount is $100,000 or more, this EPA is made                  with each vendor relating to the Software, the Equipment and any related
under Minn, Stat. Sec. 334.01; and this IPA is made under Minn, Stat. Sec.                services, including all schedules thereto. Debtor is responsible for any loss, theft
334.022 if Debtor is an "organization" as defined therein.                                or destruction of, or damage to, the Collateral from any cause (collectively
3. Security Interest. As security for all present and future obligations of Debtor        “Loss”), whether or not insured, and no Loss shall relieve Debtor of its

  IPA.Software_Mmim2lEquipdKmv03.22.21 451395 S 6/29/2021 6:56 AM
                          CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 6 of 25
DocuSign .Envelope ID: 4D405E79-801D-405B-8C70-OD370211F5A8

  obligations hereunder. Debtor shall promptly notify Creditor in writing of any            applicable law, and all interest accrued hereunder shall be due and payable on
  Loss to the Collateral and shall promptly repair or replace any Collateral after a        demand by Creditor; (c) either directly or through licensor(s), suspend or
  Loss. Debtor shall comply with all applicable laws and regulations related to the         terminate the Software license(s), require Debtor to uninstall and remove the
  Collateral and its use. Creditor is financing Debtor’s purchase of the Collateral         Software (including all copies) from any computer systems owned or controlled
  and, notwithstanding an)4hing contained in this IPA to the contrary, Debtor and           by Debtor or used for Debtor's benefit, require the delivery to Creditor of any
  Creditor hereby agree and acknowledge that Debtor owns and holds legal title to          tangible medium on which any portion of the Software resides and all written
 the Collateral and, pursuant to Section 3 of this IPA, Debtor grants to Creditor a        manuals and materials related thereto, and tenninate all support and other
 valid, perfected and enforceable first priority Security Interest in the Collateral       services provided under or in connection with the Software or its license; (d)
 and proceeds thereof, that Creditor will at all times hold, subject to no other           exercise any and all other rights and remedies available to a secured creditor
 security interest, mortgage, lien or encumbrance. Debtor represents, warrants and         under the Uniform Commercial Code as in effect in the State of Minnesota, and
 agrees with and to Creditor that Debtor shall not sell, transfer, sublicense, lease,       in connection therewith. Debtor agrees at its expense to assemble the Collateral
 grant a security interest in, or otherwise permit any encumbrance on the                  and make it available to Creditor at a place or places to be designated by Creditor
 Collateral, except for the security interest granted to Creditor, will at all times       in the continental United States, and agrees that any notice of intended
 own and hold good legal title to the Collateral, and shall bear the cost of keeping       disposition of the Collateral required by law shall be deemed reasonable if such
 the Collateral free from or removing, any such lien, claim or encumbrance.                notice is given to Debtor in the manner provided in this IPA before the date of
 Debtor shall penult Creditor to inspect the Collateral and Debtor’s records               such disposition; (e) recover from Debtor, and Debtor agrees to pay, all costs and
 related thereto at any time during business hours. Debtor shall pay when due all          expenses incurred by Creditor in the exercise of any right or remedy available to
 property, sales, use, excise and other taxes now or hereafter levied on or assessed       it under this IPA, including expenses of uninstalling, removal, repair, storage,
 against the Collateral or this transaction. Debtor's exact legal name is as set forth     transportation, and disposition of the Collateral, costs of obtaining money
 above andi.^i) if Debtor is an individual, such legal name is exactly as stated on        damages and attorneys’ fees and expenses for any purpose related to this IPA;
 Debtor's valid and unexpired state driver's license, or alternative state                 and (f) exercise any and all other rights and remedies available to it by law or in
 identification, issued by Debtor's primary state of residence ("Debtor State ID");        equity or by any other agreement. Upon request. Debtor shall provide Creditor
 or (ii) if Debtor is a legal entity, such legal name is as stated on Debtor's             with a certificate signed by Debtor's officer responsible for information systems
 applicable organizational documents. Debtor shall not change its legal name or            attesting to the fact that Debtor has taken all actions required by Creditor
 chief executive office or state of organization (if a legal entity) or principal          following an Event of Default. In addition. Creditor shall have full and
 residence (if an individual), and will not permit its Debtor State ID to expire,          unrestricted access to Debtor's records, computer systems, service provider
 become invalid, or fail to be properly renewed, (if an individual) without, in each       systems (if any) and facilities to verify Debtor's cessation of use, uninstalling and
case, at least 30 days' prior written notice to Creditor of any such event. During         return of the Software following an Event of Default. Creditor shall not be
this IPA, upon the request of Creditor, Debtor will provide copies of its Debtor           required to re-license, lease, transfer or use the Software in mitigation of any
 State ID (if an individual) or applicable organizational documents (if a legal            damages hereunder. Creditor may do any of the following in connection with a
entity). Debtor, if an individual, is a citizen or lawful permanent resident of the        disposition of the Collateral without adversely affecting the commercial
United States. Debtor shall execute and deliver to Creditor such other                     reasonableness thereof: (i) comply with any terms of the license agreement(s)
documents and provide such information, including information identifying the              restricting the assignment of the Software; (ii) comply with any applicable state
oryners of Debtor and its affiliates and their respective ownership interests, as          or federal law requirements; and (iii) refrain from giving and disclaim any and
CrpditQr.jnayirpaspnably deem necessary to comply with laws or regulations                 all warranties, including without limitation . wairqnti.es of titie,,. condition,
applicable to,, Debtor _ or Creditor, including laws and regulations requiring             merchantability, and fitness. No remedy permitted, her,qunder shgil be exclusive
Creditor to obtaip,Debtor's certification of its beneficial owner(s) prior to making       and all remedies shall be cumulative but only to the extent necessary to recover
paynient(s) to Eie.btpr during or after the term of this IPA.                              amounts for which Debtor is liable hereunder.
6. Iiidemiiitv. Debtor shall indemnify and hold harmless Creditor, its successors          9. Assignment. Debtor shall not sell, assign, transfer (via merger, division, or
and assigns, employees, officers, directors and agents from and against any and            otherwise), sublet, sublicense, pledge or otherwise encumber or permit a lien
all claims or suits for any loss, damage or injury sustained by any person                 arising through Debtor to exist against any interest in this IPA or the Collateral.
whatsoever by, reason of the financing, use, possession or disposition of the              Creditor may assign or grant a security interest in this IPA and in all or any part
Cpllateral and, in this connection. Debtor shall pay the costs of all reasonable           of the Collateral without notice to or consent of Debtor, and Debtor agrees not to
legal ,fees and all,other reasonable expenses incurred by Creditor, its successors         assert against any assignee any claim or defense Debtor may have against
and assigns., , , .                                                                        Creditor or any other party. Any assignee of Creditor shall have all the rights, but
 7. Events of Default Each of the following is an "Event of Default" hereunder:            none of the obligations, of Creditor under this IPA.
 (a) .Debtor fails to pay any Payment or other amount due hereunder when due;              10. NO PREPAYMENT. Non-Cancelable, Unconditional Obligation.
 (b). Debtor .fails to comply with any other covenant or agreement hereunder and          Disclaimer. Debtor may not prepay this IPA or any of. the Payments due
 such failure continues for 10 days after notice by Creditor; (c) any representation      hereunder. This IPA cannot be canceled or terminated except as expressly
 op warranty by Debtor set forth in or made in connection with this IPA shall             provided herein. All representations, warranties „and, indemnities of Debtor made
 prove materially false or tnisleading; (d) Debtor defaults under any other               or agreed to in or in connection with this IPA shall survive .expiration or
 obligation to Creditor; (e) Debtor or any guarantor of this IPA (“Guarantor”)            termination of this IPA. DEBTOR AGREES THAT ITS OBLIGATIONS TO
 ceases doing business as a going concern or makes an assignment for the benefit          PAY AMOUNTS DUE UNDER THIS IPA ARE ABSOLUTE AND
 of creditors; (f) Debtor or any Guarantor voluntarily files or has filed against it      UNCONDITIONAL AND SHALL NOT BE SUBJECT TO ANY DEFENSES,
 involuntarily a petition under the federal Bankruptcy Code or any other present          SETOFFS, ABATEMENT, REDUCTION OR COUNTERCLAIMS OF ANY
or friture federal or state bankruptcy or insolvency law, or a trustee, receiver or       KIND regardless of whether or not (a) the Collateral is installed or implemented
 liquidator is appointed for it or for all or a substantial part of its assets; (g) any   to the satisfaction of Debtor; (b) Debtor shall maintain the license for the
 individual Debtor or Guarantor dies; (h) any material indebtedness of Debtor or          Software, (c) any licensor or distributor breaches any of its obligations,
any Guarantor is accelerated or payment in full thereof is demanded; or (i)               warranties or covenants relating to the Collateral; (d) any installation,
Debtor or any Guarantor shall divide or shall consolidate with, merge into or             implementation, maintenance, support or other services provided in connection
transfer all or substantially all its assets to another entity or individual.             with the Collateral has been breached, revoked or otherwise terminated for any
8. Remedies. Following the occurrence of an Event of Default, Creditor may, in            reason whatsoever; or (e) Debtor qualifies for or receives any federal or state
its sole discretion, exercise any one or more of the following rights and remedies:       incentive or reimbursement payments relating to the Collateral or Debtor's use
(a) declare immediately due and payable and recover from Debtor, as liquidated            thereof. Without limiting the generality of the foregoing, the bankruptcy of any
damages and not as a penalty, the sum of all amounts then due, plus all unpaid            licensor shall not be a valid cause for Debtor to suspend, modify or terminate its
Payments for the remaining term of this IPA, discounted from their respective             obligations under this IPA and, provided that Creditor has not terminated the
due dates at the implicit interest rate for this IPA, as conclusively determined          Software license following an Event of Default under this IPA, Debtor shall have
based on the Financed Amount and the amount and timing of each Payment, plus              the right to pursue all rights and remedies of the Software licensee in any
a fee equal to 5% of this amount if the Event of Default occurs during months 0           bankruptcy proceeding of a licensor. CREDITOR MAKES NO WARRANTIES,
through 12; 4% if it occurs during months 13 through 24 and 3% if it occurs during        EXPRESS OR IMPLIED, CONCERNING THE COLLATERAL OR ANY
months 25 through the end of the term of this IPA, and the same shall thereupon           SERVICES RELATED TO THE COLLATERAL INCLUDING, WITHOUT
be and become immediately due and payable in frill without presentment, notice            LIMITATION, ANY WARRANTY OF FITNESS FOR A PARTICULAR
of dishonor, or protest, all of which Debtor hereby waives; (b) charge interest on        PURPOSE OR OF MERCHANTABILITY OR AGAINST INFRINGEMENT
the unpaid amount of liquidated damages due hereunder at eighteen percent                 AND ALSO MAKES NO REPRESENTATION OR WARRANTY THAT
(18%) per annum, but in no event greater than the maximum rate permitted under            DEBTOR'S USE OF THE COLLATERAL WILL SATISFY ANY
IPA_Sonware_MiiiimalEquipmenl v 03.22.21 451395 S 6/29/2021 6:56 AM                                                                                            Page 2
                          CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 7 of 25
PpcuSign Envelope ID: 4D405E79-801D-405B-8C70-OD370211F5A8

 "MEANINGFUL USE" REQUIREMENTS OR QUALIFY DEBTOR FOR                                  foregoing. Debtor will send Creditor, on request, any document bearing Debtor’s
ANY REIMBURSEMENTS OR INCENTIVE PAYMENTS UNDER LAW.                                   original "wet ink" signature, provided that neither delivery nor failure to deliver
 11. GOVERNING LAW; JURY TRIAL WAIVER. THIS IPA, AND ALL                              the document bearing Debtor's original signature shall limit or modify the
 MATTERS ARISING FROM THIS IPA INCLUDING ALL INTEREST                                 agreements set forth above. There shall be only one original of this IPA, and it
AND FINANCE CHARGES HEREUNDER, SHALL BE GOVERNED BY,                                  shall bear the electronic or "wet ink" signature of Creditor and be marked
AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND,                                     “Original.” To the extent this IPA is “chattel paper”, a security or ownership
TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, BY THE                                    interest may only be created herein by transfer of such originally signed
LAWS OF THE STATE OF MINNESOTA (EXCLUDING CONFLICTS                                   counterpart. No delay or omission on the part of Creditor in exercising any right
LAWS). DEBTOR HEREBY CONSENTS TO JURISDICTION AND                                     hereunder shall operate as a waiver of such right or of any other right under this
VENUE OF THE FEDERAL OR STATE COURTS SITTING IN THE                                   IPA or under any other document or instniment executed or delivered in
STATE OF MINNESOTA FOR RESOLUTION OF ALL DISPUTES OF                                  connection with this IPA. Debtor shall pay, on demand, Creditor’s costs, fees and
ANY NATURE WHATSOEVER RELATED TO THIS IPA. DEBTOR                                     expenses incurred in connection with this IPA, any amendment, waiver, release
AGREES THAT, AT CREDITOR’S SOLE ELECTION AND                                          or termination of this IPA or any related document. This IPA is binding on and
DETERMINATION, CREDITOR MAY SELECT AN ALTERNATIVE                                     inures to the benefit of the parties hereto, their permitted successors and assigns.
FORUM, INCLUDING ARBITRATION OR MEDIATION, TO                                         Any written notice hereunder shall be deemed given when delivered personally,
ADJUDICATE ANY DISPUTE ARISING OUT OF THIS IPA. THE                                   deposited with a nationally recognized overnight courier (with all fees pre-paid),
PARTIES HERETO, AFTER CONSULTING (OR HAVING H.4D AN                                   delivered via facsimile or e-mail (with confirmation of transmission), or
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE,                                 deposited in the United States mails, certified or registered mail, addressed to
KNOWINGLY AND VOLUNTARILY WAIVE ANY RIGHT TO TRIAL                                    recipient at its address set forth above or such other address as may be
BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS                                  substituted therefor by notice given pursuant to the terms hereof Debtor hereby
IPA, INCLUDING ANY ACTION TO ENFORCE THIS IPA OR ANY                                  agrees that Creditor, including its vendors, service providers, partners, affiliates
RELATED AGREEMENTS.                                                                   successors and assigns, may contact Debtor at any telephone number provided to
 12. Miscellaneous. This IPA constitutes the entire agreement between Debtor          Creditor, by placing voice telephone calls (including use of automatic telephone
and Creditor with respect to the subject matter hereof, and there is no other oral    dialing systems or prerecorded voice messaging) or, in the case of wireless
or written agreement or understanding. This IPA may not be amended or                 telephones or other wireless devices, by sending e-mail or automated (SMS) text
modified except by a writing signed by the parties. Debtor consents to the use of     messages. If more than one Debtor is named herein, the obligations of each shall
electronic signatures and represents and warrants that its electronic signature on    be Joint and several. Debtor authorizes, and represents that all Debtor’s principals
this IPA and any related document shall be unconditionally valid and legally          have authorized. Creditor to obtain such credit bureau reports and make such
enforceable, and agrees not to contest, call into question or otherwise challenge     other credit inquiries with respect to Debtor and such principals as Creditor
the validity or enforceability of any electronic signature (or the authority of the   deems appropriate throughout the term of this IPA; on written request, Creditor
electronic signer to sign) or raise any of the foregoing as a defense or              will identify any reporting agency used for such reports. Under federal law.
counterclaim. In Creditor’s sole discretion, this IPA and certain documents           Creditor must obtain, verify and record identifying information for each person
related to or required in connection with this IPA may be electronically copied       opening an account. Creditor will ask for Debtor’s name, address, date of birth
and/or delivered by telecopier or other electronic means of transmission ("e-         and other identifying information. Creditor may also ask for Debtor’s driver’s
copy") and the e-copy of any such document shall be deemed an original and            license or other identifying documents.
admissible as such in any court or other proceeding. Without limiting the

     Creditor: The Huntington National Bank                                      -DocuSigned by:
                                                                         By                                                Title:
     Debtor:        Green Sheet Marketing, LLC                           By                                                Marlon Smith, Member
                                                                                 -1450E5EB20CC4D0...




IPA_Sof1\vare_MiiiimalEquipmenlv03.22.2l 451395 S 6/29/2021 6:56 AM                                                                                       Page 3
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 8 of 25




                EXHIBIT C
                          CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 9 of 25




  UCC FINANCING STATEMENT
  FOLLOW INSTRUCTIONS

   A. NAME & PHONE OF CONTACT AT FILER (optional)
           CSC        1-800-858-5294
   B. E-MAIL CONTACT AT FILER (optional)
           SPRFiling@cscglobal.com
   C. SEND ACKNOWLEDGMENT TO:                     (Name and Address)

            2136 37294-6/30/2021
            CSC
            801 Adlai Stevenson Drive
            Springfield, IL 62703
                                                                                      Filed In: Georgia
                                                                                                (S.O.S.)
                                                                                                                                  THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
  1. DEBTOR S NAME: Provide only ons. Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 1b, leave all of Item 1 blank, check here and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCCIAd)

           ia. ORGANIZATION'S NAMEGreen Sheet Marketing, LLC
 OR
           1b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX


 1c.       MAILING address 1600 Atkinsoo Road Northwest                                            CITY                                                STATE        POSTAL CODE                  COUNTRY
                                                                                                   Lawrencevilie                                            GA       30043                        USA
 2. DEBTOR'S NAME: Provide only ape Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
    name will not fit in line 2b, leave all of item 2 blank, check here and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCCIAd)
           2a. ORGANIZATION'S NAME


 OR
           2b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INIT|AL(S)             SUFFIX


 2c. MAILING ADDRESS                                                                               CITY                                                STATE        POSTAL CODE                  COUNTRY



 3. SECURED PARTY'S NAME (or name of assignee of assignor                                 secured party):        Provide only ana Secured Party name (3a or 3b)
           3a, ORGANIZATION'S NAMEji^e Huntington National Bank
 OR
           3b. INDIVIDUAL’S SURNAME                                                                FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/jNITlAL(S)             SUFFIX


 3c. I     MAILING ADDRESS 111 Qo Wayzota Blvd. Ste 801                                        CITY                                                    STATE        POSTAL CODE                  COUNTRY
                                                                                               Minnetonka                                               MN          55305                        USA
                           [lis finandng statement covers the following collateral:
                 3en 10 Intel server, storage, software, water & fire protection with any and all accessories and attachments
  as listed on Bright Vanguard LLC Invoice No. GREEN SHEET dated 28-June-2021 ("Property") together with all
  accessories, attachments, parts, repairs, upgrades, additions, and replacements attached thereto or incorporated
  therein; all software embedded in or acquired in an integrated transaction with the Property, and all modifications,
  additions and replacements thereto and any substitutions therefor; and all proceeds of any of the foregoing, including
  without limitation all insurance proceeds, rents, cash, accounts, instruments and chattel paper related thereto or arising
  therefrom. The collateral described in this financing statement is within the scope of Article 9 of the Uniform Commercial
  Code as adopted in the State where it is filed.




5. Check aob If applicable and check anly one box: Collateral Is |       | held in a Trust (see UCCIAd, item 17 and Instructions)           F" ] being administered by a Decedent's Personal Representative
6a. Check only if applicable and check only one box:                                                                                           6b. Check only if applicable and check only one box:
       1    1 Public-Finance Transaction      |   | Manufactured-Flome Transaction             1     1 A Debtor is a Transmitting Utility          1   1 Agricultural Lien     |   | Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable):             |   | Lessee/Lessor           |    ] Consignee/Consignor              |   | Seller/Buyer        |    | Bailee/Bailor       |   | Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA: 001-0844953-500
                                                                                                                                                                                             2136 37294
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev, 04/20/11)
      CASE
 Document     0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 10 of 25
          Center                                                        Page 1 of 1


                                                                                                                                                                          Logout

  CSC         OOBPORAfiSH                  SERVlCi             COMPANV




My Center           Search Center                Filing Center               Document Center           Financial Center         Help Center
   Add Note Existing Searches Help




                                                              Order Details                                                                   Welcome David Davis

    Order Information                                                             Validator Messages                                            6/30/2021 : Account #346710
     Contract Number                001-0844953-500                               Filing successfully passed validation.                        TCF National Bank
     Contract Term
     Order Number                  213637294                                                     Q Validate Order ^
     Order Status                  New
     Order Date                    6/30/2021 1:00 PM
     Subject                       Green Sheet Marketing,
    LLC
     Servlce(s)
      UCC Filing - Georgia, (S.O.S.)
     Order Notes
      6/30/2021 - Filing edited by David Davis in Fiiing
      Center
      6/30/2021 - Filing approved by David Davis

                Edit Order ^      Additional Information ')




    Actions

                 ([ Duplicate 3              C      ")



    Forms

                            C View All }

    (vidw)    National UCC1
    Issues viewing PDF? Click view




                                                         Copyright © 2021 Corporation Service Company®. Ali rights reserved. Privacy Policy

                                                         The Company i Services & Products | News & Events j Contact Us | Logout




littps://www.cscfmancialonline.com/mycenter/DocumentCenterReport.aspx?OrderID=213...                                                                                6/30/2021
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 11 of 25




                EXHIBIT D
                         CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 12 of 25
DocuSign Envelope ID: 4D405E79-801D-405B-8C70-0D370211F5A8




        tcf              Now port of
                         The Huntington National Bank                                  Pay Proceeds and Acceptance Confirmation




  This Pay Proceeds and Acceptance Confirmation is given in connection with the above-referenced IPA. All capitalized terms used but not
  defined herein have the meanings assigned in the IPA.

  Pursuant to the IPA, Debtor hereby confirms, represents, warrants and agrees to and for the benefit of Creditor that (i) all of the Software
  and Equipment described in the IPA has been delivered to Debtor at the Location set forth in the IPA and has been accepted by Debtor
  through a duly authorized representative, (ii) the Description of the Software and Equipment set forth in the IPA is complete and correct,
  (iii) the Software and Equipment is exactly what Debtor ordered and is satisfactory in all respects and has been accepted by Debtor as of
  the Date set forth below, and (iv) there has been no adverse change in the business or financial condition of Debtor or any guarantor of the
  IPA since the day the credit application and, if applicable, most recent financial statements of Debtor and any guarantors were submitted
  to Creditor.

  Debtor agrees to accept the Software and Equipment for all purposes under the IPA even though the implementation of and training on the
  Software and Equipment may not yet be complete. If such implementation and training is not completed to Debtor's satisfaction or the
  Software or the Equipment in any way does not satisfy Debtor’s expectations. Debtor’s sole recourse (if any) shall be against the
  applicable vendor or licensor of the Software and Equipment and Debtor shall not have any claim or defense to its payment obligations or
  any other obligations under the IPA.

  Debtor hereby irrevocably instructs and authorizes Creditor to pay the following vendor or vendors for the Software and Equipment:



  Bright Vanguard LLC (T)                                                                                                        $388,727.85




                          6/29/21
    Date:



                                                                                   '‘DocuSigned by:

 Debtor:         Green Sheet Marketing, LLC                                  By:                           Marlon Smith, Member
                                                                                   -1450E5EB20CC4DO...




 lPA_Acceptancc_PayProcectls.doc ver.03.23,2011 451395 S 6/29/2021 6;56 AM
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 13 of 25




                 EXHIBIT E
                                     CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 14 of 25
DocuSign Envelope ID: 4D405E79-801D-405B-8C70-OD370211F5A8
          ------ -----------------

        lICI
                                      INUW)JUUUI
                                      The Huntington National Bonk                                                                 Continuing Guaranty
    Name of Obligor: Green Sheet Marketing, LLC
    Name of Creditor: The Huntington Nntionai Bank
    The undersigned (“Guarantor”) hereby unconditionally and absolutely guarantees advise Guarantor of information known to it regarding Obligor. Guarantor hereby
    the full and prompt payment and performance when due (at maturity, by consents to the use of electronic signatures on this Guaranty and any related
    acceleration, or otherwise) of all payments, rents, debts, liabilities, and other document, and agrees that Guarantor's electronic signature shall be unconditionally
    obligations of every type and description of Obligor to Creditor, whether direct, valid and legally enforceable, and that Guarantor shall not contest the validity or
    indirect, absolute, contingent, secured, unsecured, primaiy, secondary, joint, enforceability of any electronic signature (or the authority of the signer to sign).
   several, joint and several, now existing or hereafter arising, acquired or owed (the This Guaranty shall be binding on Guarantor, and Guarantor’s heirs,
   “Obligations”). Guarantor agrees to pay Creditor, on demand, in immediately representatives, successors and assigns, and shall inure to the benefit of Creditor, its
   available funds: (a) the amount of each Obligation not paid when due, without any successors and assigns. No assignment or transfer by Guarantor will relieve
   requirement that Creditor first attempt to collect any Obligations from Obligor or Guarantor of any liabilities or obligations hereunder. Creditor may, without notice
   any other obligor therefor (“Co-obligor”) or resort to any security for the to or consent of Guarantor, assign this Guaranty as it relates to any Obligation to a
   Obligations (“Collateral”) or other means of obtaining payment; and (b) all costs party who purchases or otherwise acquires all or part of any Obligation (an
   and expenses (including court costs and legal fees) incurred by Creditor in “Assignee”). Each Assignee shall have the right to enforce this Guaranty against
   connection with the Obligations, this Guaranty and the enforcement of either, Guarantor solely as it relates to the Obligation it acquired, and such enforcement
   together with interest thereon from the time any amount becomes due until paid, at may be brought separate and apatf from actions by Creditor and/or other Assignees,
    18% per annum or, if less, the maximum rate permitted by applicable law. Should
                                                                                             THIS GUARANTY SHALL BE GOVERNED BY, AND
   Guarantor die, sell or transfer all or substantially all Guarantor’s non-exempt assets,
   have or seek to have a receiver appointed for Guarantor’s assets, file or have filed CONSTRUED IN ACCORDANCE WITH, THE LAW OF
   against Guarantor a petition under the U. S. Bankruptcy Code, or any similar state MINNESOTA (EXCLUDING CONFLICTS LAWS). GUARANTOR
   or federal insolvency law, all Obligations will be immediately due and payable and AGREES THAT ANY SUIT TO ENFORCE THIS GUARANTY
   Guarantor’s obligations hereunder will automatically become immediately due and MAY BE BROUGHT IN FEDERAL OR STATE COURTS IN
   payable, without demand or notice of any kind. Guarantor’s liability hereunder is MINNESOTA, CONSENTS TO THE EXCLUSIVE JURISDICTION
   unlimited and continuing. This Guaranty will remain in full force and effect even if OF SUCH COURTS AND WAIVES ANY OBJECTION IT MAY
   all Obligations are paid in full, until Guarantor revokes this Guaranty prospectively NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
   as to future transactions by written notice actually received by Creditor. No
   revocation shall be effective as to Obligations existing or committed for at the time COURT, AND CONSENTS TO SERVICE OF PROCESS BEING
   Creditor receives such notice, or any renewals, extensions or refinancings thereof MADE ON GUARANTOR BY MAIL AT THE ADDRESS
   This Guaranty shall continue in effect or be reinstated if any amount received by SPECIFIED HEREIN. GUARANTOR, AFTER CONSULTING (OR
   Creditor for application to the Obligations is rescinded, recovered or returned for HAVING HAD AN OPPORTUNITY TO CONSULT) WITH
   any reason (including in a bankruptcy proceeding), and the Obligations shall be COUNSEL OF GUARANTOR’S CHOICE, KNOWINGLY AND
   deemed to have continued as though such amount had not been received. Creditor VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY IN
   may require payments by Guarantor hereunder on one or more occasions.                     ANY ACTION OR PROCEEDING RELATING TO THIS
   Guarantor ■agrees‘that the Obligations will be paid and perfomied in accordance GUARANTY..                                                      i ,.
   With their^respective temis-regardless of any applicable law, regulation or order This Guaranty cqnstitutes the entire agreement relating to,the matters herein. No
   affecting any.., of.•(.Creditor’s rights with respect thereto, and regardless of amendment or waiver of any provision. hereof nor .consent,-to any, departure
   enforceability of any, Obligations against Obligor for any reason, including lack of therefrom is effective unless in writing, signed by Greditor, No failure or, delay by
   legalii.exi.stence,..Jack of authority, as a result of banktiiptcy, insolvency or Creditor to exercise any right hereunder shall operate as a .waiver thereof; nor shall
   reorganization,. or due.to any defenses of Obligor, Guarantor waives presentment, any single or partial exercise of any right hereunder preclude any other or. further
   demand, protest, notice, of acceptance, notice of the creation or existence of any exercise thereof All of Creditor’s rights and remedies. are cumulative and not
   Obligations and all other notices of any kind, all defenses which may be available exclusive of any other remedies at law or by any other agreement. This Guaranty is
  by. virtue,,of any valuation, stay, moratorium law or other similar law, any right to in addition to, not in replacement of or substitution for, any other guaranty of the
  require, the marshaling of assets, and all defenses available to a surety, guarantor or Obligations or any other guaranty of Guarantor held by Creditor, The invalidity or
  acconunodation q,q-obligor. Without limiting the foregoing, Guarantor’s obligations unenforceability of any provisions hereof will not affect the validity or
  shall nqt.be rele.ased or affected by any act or omission, regardless of whether it enforceability of any other provisions. If more than one Guarantor has signed this
  may vary,Guarantor’s risk or otherwise would operate as a release or discharge of Guaranty, each Guarantor shall be jointly and severally liable hereunder. This
  Guarantor, all of which may be done without notice to or the consent of Guarantor, Guaranty and other documents may, in Creditor's sole discretion, be delivered by
  including without limitation (i) any waiver, forbearance, or failure to enforce any electronic transmission (“e-copy”) and the e-copy , of such .document shall be
  right or remedy against Obligor, any Co-obligor or any Collateral; (ii) any admissible in any court or other proceeding, as an original... Without limiting the
  extensions.,or renewals of any Obligation; (iii) any rescissions, amendments or foregoing. Guarantor will deliver to Creditor, promptly on request, the originally
  modifications of any temis of any Obligations; (iv) the substitution or release of executed counteipart of this Guaranty; provided that neither delivery nor failure to
  Obligor or any Co-obligor; (v) failure to obtain, perfect or preserve, any rights in or deliver shall limit or modify the agreements set forth above,
  substitution, release, or loss of, any Collateral or other support for any Obligations;
  or (vi) the application or failure to apply in any particular manner any payments or GUARANTOR AGREES THAT CREDITOR MAY, IN ITS SOLE DISCRETION,
  credits. Guarantor \vill remain liable for any deficiency following any foreclosure of FROM TIME TO TIME ENTER INTO ONE OR MORE LEASES, INTERIM
  any Collateral regardless of any discharge given to Obligor. Until all Obligations FUNDINGS, LOANS OR OTHER FINANCIAL ACCOMMODATIONS WITH
  have been satisfied, Guarantor (a) waives all rights of subrogation, contribution, OR FOR THE BENEFIT OF OBLIGOR, WHETHER OR NOT NOW
  indemnity and reimbursement against Obligor, any Co-obligor and any Collateral, CONTEMPLATED, AND WHETHER OR NOT SECURED OR OTHERWISE
  and (b) will not attempt to collect any indebtedness of Obligor to Guarantor.              GUARANTEED. THIS GUARANTY WILL COVER EACH AND EVERY
                                                                                             PRESENT AND FUTURE OBLIGATION OF OBLIGOR TO CREDITOR,
  Guarantor is giving this Guaranty in good faith for adequate consideration and WHETHER OR NOT GUARANTOR RECEIVES NOTICE OF OR CONSENTS
  reasonably equivalent value, and without any intent to hinder, delay or defraud TO THE CREATION OR TERMS OF ANY SUCH OBLIGATIONS, ANY
  Guarantor’s creditors. The execution, delivery and performance of this Guaranty do NOTICE OF OR REQUEST FOR CONSENT TO AN OBLIGATION ON ANY
  not and will not violate any provision of any indenture, agreement, instniment, law, OCCASION WILL NOT ENTITLE GUARANTOR TO NOTICE OF OR THE
  rule, regulation or order to or by which Guarantor is a party or bound. Guarantor          RIGHT TO CONSENT TO OTHER OR FUTURE OBLIGATIONS,
  will provide Creditor on request Guarantor’s most recent financial statements and
  other infonnation, in such form as Creditor reasonably shall require. Guarantor will Guarantor authorizes and consents to Creditor and its agents obtaining consumer
  do all things and execute all documents as required by Creditor to give full effect to credit reports and other financial and credit infonnation, and making other credit
  this Guaranty and to preserve Creditor’s rights hereunder. Guarantor takes full inquiries about Guarantor, both in connection with Obligor’s application and from
  responsibility for keeping informed of Obligor’s financial condition and all other time to time hereafter.
  circumstances bearing on Guarantor’s risk hereunder. Creditor shall have i;io duty to
     Dated as of June 29, 2021                                                  ✓’“"“DocuSigned by:
     Guarantor: Marlon Smith                                                By;                                                   Marlon Smith , An Individual
   Guarantor's Address; 108 Windsong Drive, Stockbridge, GA 30281X—1460E5EB20CC4D0...




   Guaranly_Coiitmuingl. vcr, 10,29,18 451395 S 6/29/2021 6:46 AM
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 15 of 25




                 EXHIBIT F
                       CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 16 of 25
DocuSign Envelope ID: 4D405E79-801D-405B-8C70-OD370211F5A8


   ^tcf                Now port of
                       The Huntington National Bank                                                    Certificate of Incumbency
                                                                                                        and Corporate Authority

  To “Creditor”: The Huntington National Bank

  Name of Corporation: Green Sheet Marketing. LLC (the “Corporation”)
  State of Incorporation: Georgia
  The undersigned, being the Secretaiy or an Assistant Secretaiy of the above-named Corporation, hereby certifies to the above-named)
  Creditor as follows:
          1.   That he/she is the duly elected, qualified and acting Secretary or Assistant Secretary of the Corporation and is charged with
               maintaining the records and minutes of the Corporation.
        2.     That pursuant to the terms of the Corporation's by-laws, as amended, each of the following named persons has been duly
               designated and appointed to the office(s) indicated opposite such person’s name, and each such person continues to hold the
               indicated office(s) at this time, and the signature set forth below opposite each such person’s name is the genuine signature of
               such person:
                             Name                                                   Signature
                                                                      -OocuSigned by:
                                                                                                                       Title
                Marlon Smith                                                                             CEO

                                                                      -1450E6EB20CC4D0...




       ,3.     That pursuant to the Corporation's by-laws, as amended, each person designated to serve in each of the above-entitled offices
               was given sufficient and appropriate authority to act on behalf of and to bind the Corporation with respect to lease and secured
               loan transactions with Creditor, including without limitation the lease or loan that is dated on or about the date hereof and all
               Schedules and all other documents now or hereafter executed in connection with such lease or loan.
       4.      That pursuant to the terms of the Corporation's by-laws, as amended, the undersigned has the power and authority to execute
               this Certificate on behalf of the Corporation.

        5.     That Creditor may rely on this Certificate and on the authority of each the above-named persons until this Certificate shall have
               been rescinded by the Corporation in a written notice actually received by Creditor. Any such rescission shall have no effect on
               the validity of any agreements executed and/or the acts of any officer of the Corporation undertaken prior to Creditor’s receipt
               of such notice. And the Corporation has ratified and/or confirmed (as the case may be) all prior actions of each of the above-
               named persons while holding the indicated office.
            IN WITNESS WHEREOF, the undersigned has caused this Certificate of Incumbency and Corporate Authority to be executed
  as of the date set forth below.
                           -DocuSigned by:

  Signature:              AukUia.
                           -i460E6EB2c[cAflS(istant] Secretary of the Corporation
                            Marlon smith
  Print Name:

  Date:                                                     June 29,2021




 Auth_Corp_350lolMver. 07.08,16451395 8 6/29/2021 6:46 AM
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 17 of 25




                EXHIBIT G
                        CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 18 of 25
DocuSign Envelope ID: 4D405E79-801D-405B-8C70-0D370211F5A8




      itcf              Now port of
                        The Huntington National Bank                                                                             Insurance Addendum

    The “IPA”: Installment Payment Agreement No. 001-0844953-500 dated June 29,2021
    “Debtor”
    Green Sheet Marketing, LLC, 1600 Atkinson Road Northwest, Suite 200, Lawrenceville, GA 30043
    “Creditor”
    The Huntington National Bank, 11100 Wayzata Blvd, Suite 801, Minnetonka, MN 55305

   This Insurance Addendurn (this “Addendum”) dated as of June 29, 2021 is by and between the above-named Creditor and the above-
   named Debtor, and is attached to and made a part of the above-referenced IPA between Creditor and Debtor. This Addendum sets forth
   Debtor's obligations with respect to insurance. Debtor shall pay for and maintain, and furnish Creditor a certificate evidencing,
   insurance with respect to the Equipment (as defined in the IPA), covering loss or damage to the Equipment in an amount no less than the
   Equipment’s full replacement value, with Creditor as loss payee. Each insurance policy shall be in such form, including a maximum
   deductible as provided below, and with such insurers as Creditor may accept, shall require the insurer to give Creditor at least 30 days’
   prior written notice of any cancellation or change in terms, and shall specify that no action or misrepresentation by Debtor will affect
   Creditor’s coverage. Creditor has no duty to verify or notify Debtor that any such policy exists or is free of defects. Debtor hereby
   appoints Creditor as Debtor's attomey-in-fact to make claims, receive payments and execute and endorse all documents, checks or drafts
   under any such policy. If Debtor fails to maintain, pay for or provide Creditor with evidence of the required insurance. Creditor may, but
   is not obligated to, obtain insurance covering Creditor’s interest in the Equipment firom an insurer of Creditor’s choice. Creditor may
   charge Debtor the costs of acquiring and maintaining such insurance, and a fee for Creditor’s services (collectively, “Insurance
   Charge”). Nothing in this IPA will create an insurance relationship of any type between Creditor and any other person.

                                                       Insurance Requirements:
   Equipment: The insurance certificates should include the contract number 001-0844953-500.

   Required Insurance Limits and Maximum Deductible:
          Minimum property damage coverage of $388,727,85
          Deductible must be stated on the certificate and’stwll not exceed $10,000 or 10% of the total cost of the                                     ■
          Equipment.
  Loss Payee Information:
          The Huntington National Bank, its successors and assigns must be named as Loss Payee.
    Debtor shall instruct the insurance company to issue endorsements adding The Huntington National Bank, its successors and
    assigns, as lender's loss payee on all such insurance policies.

                                                          EVERY TERM IS AGREED TO AND ACCEPTED BY
                                                                                             -DocuSigned by:
   Creditor: The Huntington National Bank                                             By:                                        Title:
   Debtor: Green Sheet Marketing, LLC                                                 By:                                        Marlon Smith, Member
                                                                                             -1450E5EB20CC4D0..,

                                                                       (NOTE: Signature must be the same as on the IPA)

  PLEASE COMPLETE THE FOLLOWING IF UNABLE TO PROVIDE COMPLETED CERTIFICATE

   Insurance                                                               Agent Name, Address, Email Address;      Agent Phone and Fax Numbers:
   Company
   Property:




 ]PAJnimrsnpcAikteoiium,doc ver.03.26.20U 431393 S 6/29/2021 6:59 AM
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 19 of 25




                EXHIBIT H
                       CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 20 of 25
DocuSign Envelope (D: 4D405E79-801D-405B-8C70-0D370211F5A8



                           Now port of
                                                                                                                        AUTHORIZATION FOR
                           The Huntington National Bonk                                                      AUTOMATIC ELECTRONIC PAYMENT


    By signing and completing this Authorization and returning it to The Huntington National Bank (together with its successors and
    assigns, “Creditor”), you authorize all payments due to Creditor under all existing and future agreements with Creditor (as amended or
    otherwise modified from time to time, the “Contracts”) to be made from the designated account on the terms and conditions set forth
    herein.

    Please make your regular payment until your invoice indicates that automatic electronic payment will be made.

    Please complete the following (if any account information is not completed, you authorize Creditor to rely on the attached check or
    deposit slip to obtain the relevant information).
                                                                       Green sheet Marketing LLC
    Name of Account Holder:
                                       ..' Docuijion6Ci Dvi                           ~      '
                                                              ■II                                                                             6/29/21
    Authorized Signature:                                                 ___________________________                                Date:__________________
                                         -1460E5EB20CC400..
                                                                                                          CEO
    Title of Signor (if Account Holder is NOT an individual):
                                                        Regions Bank
    Name of Financial Institution:

    Account Number:                                                                                   (Account is a     Checking Account or             Savings Account)

    Bank Routing Number:                                                                             _________________ (usually found next to account number)

                                                                PLEASE ATTACH A VOIDED CHECK
                                                               (a deposit slip may be attached if account docs not have checks)

   Tei ms and Conditions: You authorize Creditor to initiate debit entries to your designated account for making your paymer                       ■editor, including your regtdarly
   scheduled payment amount plus any past due amounts and any other outstanding fees and charges due and owing under your                          Creditor typically will initiate
   such debit entries on your regularly scheduled due dates. If a due date falls on a weekend or holiday, Creditor may initiate thHlTOTram^ es on either (i) the last business
   day prior to the due date or (11) the first business day after the due date. If an attempted debit entry is returned for any reason, including insufficient funds. Creditor may
   assess a fee for each failed debit entry and may, but is not required to, attempt the debit entry up to two (2) more times. Creditor also may make credit entries to your
   designated account for puiposes of adjusting debit entries made in eiTor.

   This authorization will remain in full force and effect until Creditor has received written notice of your intent to cancel this authorization in such time and in such
   manner as to afford Creditor a reasonable opportunity to act on such notice. Creditor may cancel or suspend your automatic payment at any time and require non­
   automatic payments. If Creditor suspends automatic payment at its discretion, it may subsequently resume automatic payment.

   Automatic electronic payments are         0
                                           REQUIRED (if this box is NOT checked, automatic electronic payments are optional). If the “Required” box is checked,
   you will be in default under your Contracts if you cancel automatic payment. This additional default provision is hereby added to your Contracts as if stated therein. If
   the “REQUIRED” box is checked, please initial:

                                                                                          Initial

   You represent that the designated account is used primarily for business and commercial puqxises. You should immediately notify Creditor of any automatic payment
   error. 11 you desire to change the account Irom which automatic payments are made, you must timely notify Creditor and execute a new Authorization Ibr Automatic
   Electronic Payment.

   Payments under this Authorization will be made using the automated clearing house (“ACH”) funds transfer system and will be made in accordance with this
   authorization, the ACH Rules and other applicable law in effect from time to time. This authorization does not alter or lessen your obligations under your Contracts
   with Creditor including but not limited to those provisions regarding the amount of the monthly payments, when payments are due, the application of payments, the
   assessment of late charges or the determination of delinquencies.


                                                                     For Office Use Only (do not complete)
                       Contract No.                                 _______________              First ACH Date:




   ACHRcquired \cr. 04,01.2005 451305 S 6'20/2021 6:57 AM
CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 21 of 25




                 EXHIBIT I
    CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 22 of 25




                                        August 11, 2021

VIA FEDERAL EXPRESS

Green Sheet Marketing, LLC
Attn: Marlon L. Smith, Member
1600 Atkinson Road Northwest
Suite 200
Lawrenceville, Georgia 30043
marlons@,gottadreamgreen.com

Marlon L. Smith
108 Windsong Drive
Stockbridge, Georgia 30281
marlons@gottadreamgreen.eom

       Re:     Notice of Default under Equipment Finance Transaction Number 001-
               0844953-400 (the “Finance Transaction”) from The Huntington National
               Bank (“Creditor”) to Green Sheet Marketing, FLC (“Debtor”)

Dear Mr. Smith,

        Reference is made to that certain Installment Payment Agreement, dated as of June 29,
2021, between Debtor and Creditor (the “IPA”), that certain Pay Proceeds and Acceptance
Confirmation, dated as of June 29, 2021, from Debtor in favor of Creditor (the “Confirmation”),
that certain Continuing Guaranty, dated as of June 29, 2021, from Marlon L. Smith
(“Guarantor”) in favor of Creditor (the “Guaranty”), that certain Certificate of Incumbency and
Corporate Authority, dated as of June 29, 2021, from Debtor in favor of Creditor (the
“Certificate”), that certain Insurance Addendum, dated as of June 29, 2021, from Debtor in favor
of Creditor (the “Addendum”), and that certain Authorization for Automatic Electronic Payment,
dated as of June 29, 2021, from Debtor in favor of Creditor (the “Authorization,” and sometimes
collectively with the IPA, the Confirmation, the Guaranty, the Certificate and the Addendum, as
well as any other documents and/or instruments relating to, evidencing, securing and/or
guarantying the Finance Transaction, the “Credit Agreements”). All capitalized terms that not
otherwise defined in this Notice shall have the same meanings that are ascribed to them in the
IPA.

        This letter shall constitute formal notice from Creditor to Debtor and Guarantor
(sometimes collectively referred to as “Obligors”) that Events of Default have occurred under the
Credit Agreements based on the following: (i) Debtor’s failure to make the required monthly
Payment in the amount of $7,633.13, that was due on July 30, 2021, in violation of, inter alia.
Section 1 of the IPA; and (ii) Debtor’s breach of the representation and warranty that the
Collateral shall at all times be located at the Location that is owned or leased by Debtor, in
violation of Section 5(h) of the IPA (collectively, the Events of Defauh”).
    CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 23 of 25

Green Sheet Marketing, LLC
August 10, 2021
Page 2


        Creditor hereby provides notice to Obligors that, as a result of the Events of Default,
Creditor is hereby exercising its rights and remedies under Credit Agreements, including, but not
limited to, the right, pursuant to Section 8 of the IPA, to declare immediately due and payable the
sum of all amounts currently due under the IPA, plus all unpaid Payments for the remaining term
of the IPA, discounted from their respective due dates at the implicit rate of interest under the
IPA, plus a fee of 5% of the foregoing amount, and all attorney’s fees and costs incurred by
Creditor in connection with the enforcement of its rights and remedies under the Credit
Agreements, which sum totals $414,763.43 (the “Total Amount Due”).

       Based on the foregoing, Creditor hereby demands that Debtor immediately pay the Total
Amount Due to Creditor. Creditor also demands that, pursuant to the Guaranty, Guarantor
immediately pay the Total Amount Due to Creditor. In the event that the Total Amount Due is
not paid to Creditor immediately, Creditor expressly reserves the right to initiate a lawsuit
against Obligors to recover the Total Amount Due, plus all of the attorney’s fees and costs
incurred by Creditor in that lawsuit, and any and all other amounts lawfully due Creditor under
the Credit Agreements and applicable law.

        Creditor expressly reserves, and does not waive, all of its rights and remedies under the
Credit Agreements and applicable law, regardless of whether any of those rights or remedies are
set forth in this Notice. In addition, any acceptance by Creditor of a partial payment made by
either of the Obligors (including, without limitation, any regularly-scheduled monthly Payments
under the IPA) shall not constitute a cure of any Events of Default under the Credit Agreements,
or a waiver or modification of any rights or remedies available to the Lender under the Credit
Agreements or applicable law. Including, without limitation, Creditor’s right to declare the Total
Balance Due under the IPA to be immediately due and owing. No oral or written
communications with Creditor that either of Obligors may have had, or that either of them may
have after the date of this Notice, shall constitute an agreement by Creditor to amend any terms
of the Credit Agreements, or to forbear, in any manner or for any period of time, from the
enforcement of Creditor’s rights and remedies under the Credit Agreements or under applicable
law, unless such communications are reflected in an agreement signed by Debtor and Creditor.

                                                     Sincerely


                                                    Gregory A Payer
                                                    Assistant Vice President
                  CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 24 of 25
•8/11/202t                                                         FedEx Ship Manager - Print Your Label(s)




                                                 X                                                                                        HiSESf
                                                                                                                                          OL



                                                                                                                                          4sSiiB
                                                                                                                                          "slip
                                                 o                                                                                                >   2
                                                                                                                                                  § ^ i
                                                                                                                                                          ro



                                                 m
                                                 >




                                                                                                                                            c/5
                                                                                                                                            so
                                                                                                                                            m
                                                                                                                                            33
                                                  o
                                                  >
                                                  c:
                                                  c/>
                                                        03




                                                                                                                      56DJ1/BAF3/FE4A




  After printing this iabei:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label In shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com,FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss. Including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipmentConfirmationAction,handle?method=doContinue                                                                         1/1
                 CASE 0:21-cv-02000-WMW-BRT Doc. 1-1 Filed 09/09/21 Page 25 of 25
*8/11/2021                                                            FedEx Ship Manager - Print Your Labei(s)




                                                              |0201
                                                               TRK#
                                                 X                                                        =:     SCO
                                                                                                                             o          S
                                                                                                                                             Cg^-n-iOO

                                                                                                                                             ^SiSisi
                                                 X             ^>1
                                                               '-%l
                                                                                                                             CO



                                                 o             O
                                                                                                                             O
                                                                                                                             CO
                                                                                                                                        >
                                                                                                                                        73
                                                                                                                                        o
                                                                                                                                             cooMOrri-yX

                                                 03            N3
                                                               cn
                                                                                                                             O
                                                                                                                             z
                                                                                                                             CD
                                                               o
                                                               CO
                                                                                                                             O
                                                                                                                             29
                                                                                                                                        CO
                                                                                                                                                   ^5 IX ss
                                                >              <£>                                                                                 m       CT>




                                                                                                                                                       o>co
                                                                                                                                                       SQx


                                                                                                                                              D
                                                                                                                                              m
                                                                                                                                              33

                                                                                                                                                       z”o
                                                                                                                                                       m «




                                                                                                                      56DJ1/BAF3/FE4A




  After printing this labei:
  1. Use the 'Print' button on this page to print your iabel to your laser or inkjet printer.
  2. Foid the printed page aiong the horizontai iine.
  3. Piace label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipmentConfirmationAction.handle?method=doContinue                                                                           1/1
